Citation Nr: 9908015	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-20 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a scar at the sternum, as a residual of coronary artery 
bypass surgery.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left arm disability, as a residual of coronary artery bypass 
surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from July 1965 to 
October 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  


FINDING OF FACT

On March 9, 1998, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, by fax transmittal, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2) & (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b) & (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In a faxed statement to the Board in March 1999, the 
appellant stated that he would like to withdraw his current 
appeal of the denials of compensation under 38 U.S.C.A. 
§ 1151 for a scar of the sternum and left arm disability in 
order that he could submit new evidence and add another issue 
to his claims.  With regards to the appellant's March 1999 
statement, the Board finds that he has withdrawn his appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


